     Case 3:18-cv-02278-BAS-BLM Document 116 Filed 09/09/20 PageID.843 Page 1 of 2



1

2

3

4

5

6

7                                  UNITED STATES DISTRICT COURT

8                                SOUTHERN DISTRICT OF CALIFORNIA

9
                                                            Case No.: 18CV2278-BAS (BLM)
10    CLIFFORD ALLAN VENSON,

11                                         Plaintiff,       ORDER REQUIRING DEFENDANT TO
                                                            RE-SERVE MOTION FOR SUMMARY
12    v.                                                    JUDGMENT ON PLAINTIFF
13    SERGEANT Q. JACKSON, et al.,

14                                     Defendants.
15

16

17

18          On October 28, 2019, Plaintiff Clifford Allan Venson, a state prisoner proceeding pro se
19    and in forma pauperis, filed a second amended complaint under the Civil Rights Act, 42 U.S.C.
20    § 1983 against Defendants Q. Jackson, R. Hernandez, A. S. Diaz, and J. Knight. ECF No. 60.
21          On June 29, 2020, Defendant Knight filed a motion for summary judgment arguing that
22
            Defendant is entitled to judgment as a matter of law because there is no genuine
23
            dispute of material fact as to the following: (1) Plaintiff did not exhaust the
24          California Department of Corrections and Rehabilitation’s (CDCR) available
25          administrative grievance procedures as to his claims against Defendant Knight; (2)
            Plaintiff’s cause of action for retaliation under the First Amendment against
26
            Defendant Knight fails as a matter of law; and (3) Defendant Knight is entitled to
27          qualified immunity.
28

                                                        1
                                                                                    18cv2278-BAS (BLM)
     Case 3:18-cv-02278-BAS-BLM Document 116 Filed 09/09/20 PageID.844 Page 2 of 2



1     ECF No. 101 at 2. Plaintiff timely opposed the motion on July 13, 2020, however, Plaintiff’s

2     opposition states that he opposed the motion for summary judgment without receiving a copy

3     of the motion. ECF No. 107. Specifically, Plaintiff declares that he “did not receive a copy of

4     the summary judgment ECF 101” and that he submitted his “opposition to defendants [sic]

5     motion based on Court order [ECF No. 103, Klingele/Rand Notice and Scheduling Order].” ECF

6     No. 107 at 6 at ¶ 2.

7              Defendant served the motion for summary judgement [ECF No. 101] on Plaintiff on June

8     29, 2020, but the address listed on the certificate of service [ECF No. 102]1 uses a different zip

9     code and PO Box than the address listed on the Notice of Change of Address that Plaintiff filed

10    on December 12, 2019 [see ECF No. 66]2, the address listed on several of Plaintiff’s pleadings

11    [see ECF Nos. 75, 78, 80, 107, 109, 114]3, and the address listed for Salinas Valley State Prison

12    on the CDCR website.4 Accordingly, the Court ORDERS Defendant to re-serve the motion for

13    summary judgement on Plaintiff by September 11, 2020.               If Plaintiff wishes to file a

14    supplemental opposition, he must do so by October 9, 2020. Defendant’s reply, if any, must

15    be filed by October 23, 2020.

16             IT IS SO ORDERED.

17    Dated: 9/9/2020

18

19

20

21

22
      1
23     Clifford Allan Venson D-92349, Salinas Valley State Prison, P.O. Box 1020/D6-201, Soledad, CA
      93460.
24
      2
          Clifford Allan Venson, Salinas Valley State Prison, P.O. Box 1020/D6-201, Soledad, CA 93960.
25
      3
26     Clifford Allan Venson, D92349, Salinas Valley State Prison, P.O. Box 1050, Soledad, CA
      93960.
27
      4
       See https://www.cdcr.ca.gov/Facility-Locator/SVSP/ (“Mailing Addresses Institution: P. O. Box
28    1020, Soledad, CA 93960-1020 [and] Inmate Mail: P. O. Box 1050, Soledad, CA 93960-1050.”).

                                                      2
                                                                                     18cv2278-BAS (BLM)
